Citation Nr: 1605010	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to improved death pension benefits.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1941 to June 1945.  He died in February 2008.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2009, the appellant requested a hearing before a Veterans Law Judge in, but in July 2011, she withdrew her hearing request.

In August 2011, the Board remanded the case for further development.
 
In light of the appellant's age, a motion to advance this appeal on the Board's docket has been granted pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse.

2.  The Veteran had qualifying wartime service during World War II.

3.  The appellant's annual income has exceeded the maximum annual pension rate throughout the pendency of the appeal.



CONCLUSION OF LAW

The criteria for improved death pension benefits have not been met.  38 U.S.C.A. §§ 101, 103, 1521, 1541 (West 2014); 38 C.F.R. § 3.1, 3.3, 3.50, 3.271, 3.272, 3.274 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The July 2008 decision informed the appellant that death pension may be granted at a future date if her income circumstances changed.  Although the notice was provided at the time of the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a December 2014 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

As discussed below, the appellant's case turns on her countable income.  In March 2010, she indicated she has medical expenses that may affect her countable income.  The Board remanded the case to obtain additional information regarding the appellant's medical expenses in August 2011.  However, to date, she has not provided the requested information.  "The duty to assist is not always a one-way street . . . [and the appellant]] cannot passively wait . . . where [s]he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim because the appeal does not pertain to a medical issue.  Thus, VA's duty to assist has been met.

Death Pension

The appellant seeks entitlement to improved death pension.

Generally, an eligible claimant is entitled to improved death pension where he or she meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24 and the Veteran had qualifying service.  See 38 C.F.R. § 3.3(b)(4) (2015).

It is undisputed that the appellant is the Veteran's surviving spouse, and thus, an eligible claimant.  See 38 U.S.C.A. §§ 101(3), 103, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50(b) (2015).  It is also undisputed that the Veteran had qualifying wartime service during World War II.  See 38 U.S.C.A. §§ 101(8), 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3), (b)(4)).  Accordingly, the appellant's case turns on whether she falls within the annual income and net worth limits.

The appellant filed her claim for improved pension in 2008.  The income limit for pension benefits, or MAPR, for a claimant without a dependent child was $7,933 from 2008 to 2010; $8,219 in 2011; $8,359 in 2012; and $8,485 in 2013.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.

If the claimant's countable income exceeds the applicable MAPR, then pension benefits cannot be paid.  Generally, all payments of any kind or from any source will be counted as income unless specifically excluded.  Inclusions in countable income for improved pension include gross earnings or wages and disability compensation, which includes Social Security Disability benefits (SSD) from the Social Security Administration (SSA).  See 38 C.F.R. § 3.271 (2015).  Exclusions from countable income for improved pension include unreimbursed medical expenses and welfare, which includes Supplemental Security Income (SSI) payments from the SSA.  See 38 C.F.R. § 3.272 (2015).

The appellant has been unemployed throughout the pendency of the appeal.  Her income consists of SSD and pension.  Unlike SSI, SSD is included in countable income for improved pension.  Pension is also included in countable income.

As to countable income, the appellant reported that she receives $1,110 per month in SSD and that her gross annual income was $16,308 in 2008.  See Statements (March 2008; July 2008).  In 2010, she reported that she receives $1,212 per month in SSD.  See Statement (March 2010).

As to exclusions, the appellant reported medical expenses in April 2009 and March 2010.  Pursuant to the Board's August 2011 remand, the RO issued a September 2011 letter inviting the appellant to report her medical expenses for the years 2008, 2009, 2010, and 2011.  The letter was sent to the appellant's address of record.  In February 2015, the appellant reported continued health problems; however, she did not respond to the September 2011 request.  Accordingly, the Board finds that the record is absent any exclusion to the appellant's countable income, including unreimbursed medical expenses.

Based on the evidence of record, the appellant's annual SSD income alone, which has ranged from $13,320 to $14,544, has consistently exceeded the applicable MAPR throughout the pendency of the appeal, which has ranged from $7,933 from 2008 to 2010, to $8,485 in 2013, and even the more current rates.  Thus, the Board finds that the appellant has not met the countable income requirement for improved death pension.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, improved death pension is not warranted.


ORDER

Improved death pension is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


